Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

The terminal disclaimer filed on 03/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 7949520 or 7949520 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as in claim 1: receiving a stream of training data including a plurality of input samples having segmented labeled data; computing a network output for each input sample in a forward pass through the training data; and updating weights and biases through a backward pass through the neural network, 
The above claims are deemed allowable given the complex nature of training a NN, particularly through ROT, cross-entropy CF, and MOOD CF as precisely claimed. The closest prior art combination teaches entropy comparison CF as well as selectively applying CFs to frames. Additionally prior art teaches backward and forward pass weighting and bias from a strict NN approach, wherein entropy as well as convergence .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baughman; Aaron K. et al.	US 20170372197 A1
	NN forward and backward pass weighting with bias.
Weston, Jason Aaron Edward et al.	US 20050216426 A1
	Forward and backward convergence. Entropy.
Chen, Wei-Ge et al.	US 20030115041 A1
	NN masking. Entropy.

	NN forward and backward pass. Entropy.
Sayeh; Mohammad R. et al.	US 20170005644 A1
	Convergence rate.
Oteki; Sugitaka	US 5630023 A
	Known NN concepts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov